BRICKELL, C. J.
Though an exception Avas reserved to the charge given by the court, it has not been insisted that it is erroneous, and it certainly states the laAV of the offense, in the terms most favorable to the accused. The offense is very clearly defined in Harrison v. State, 37 Ala. 154.
The act or discourse relied on as the ingredient of the offense must haArn been intentional, and its natural tendency must have been to disturb the assemblage — to derange its quiet and order.
When such acts or discourse are intentionally indulged in, without just excuse, at ornear to an assemblage for religious worship, the defendant must be regarded as guilty of the offense. Nor is it necessary that the assemblage should have been actually engaged in Avorship at the moment of the discourse, or of the conduct of which complaint is made. The statute intends its protection shall extend to the assemblage Avhen it is in the act of gathering together at the place appointed for worship; Avhile the exercises are in progress; and until there is a dispersion of the persons Avho have come together, and they cease to be an assemblage or congregation. Kinney v. State, 38 Ala. 224. A member of the assemblage, though he be a member of the particular religious organization having control of the services, is bound to regard its peace and order. No permission gÍA7en him to speak, or given to a mere stranger, by the leader or eon*400ductor of the services, whether he be lay or clerical, can justify or excuse such discourse as is unbecoming the assemblage, and must by its violence offend the order and decorum essential to Christian worship. Nor is it material that one who has obtained permission to speak is not called to order, or interrupted while indulging in violent, passionate and ill-tempered discourse, insulting to the assemblage, or any of the individuals composing it. There was no error in refusing the charge requested by the appellant. If there can be any justification or excuse for such intemperate, violent, denunciatory and insulting language, as that deliberately spoken by him to a religious assemblage, it is not found in any fact stated in the charge requested, or in any fact shown by the bill of exceptions.
The judgment is affirmed.